Citation Nr: 1544254	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an automobile and adaptive equipment, or adaptive equipment only.  

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has permanent loss of use of both feet due to his service-connected residuals of cold injury and bilateral lower extremity peripheral neuropathy.

2.  The Veteran is already eligible for assistance in acquiring specially adapted housing.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, have been met. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a(a) (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Automobile or Specially Adapted Equipment

The Veteran asserts entitlement to a certificate of eligibility for an automobile or other specially adapted equipment.  Specifically, the Veteran requests eligibility for assistance in acquiring a van.  See November 2012 Claim.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.   38 U.S.C.A. § 3902(a), (b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis; or, (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips. 38 C.F.R. § 3.808 (2015). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. §§ 3.350(a)(2) and 4.63 is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.   

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General Counsel determined that the term "loss of use" can be interpreted as either functional or organic pathology in determining entitlement to specially adapted housing and automobile and adaptive equipment.  In addition, VA's Office of General Counsel discussed the definitions of "loss of use," indicating that 38 U.S.C.A. § 801 (now 38 U.S.C.A. § 2101) "qualifies the term 'loss of use' by the phrase 'such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair...'"  

The Veteran has permanent loss of use of one or both feet, as an April 2014 rating decision determined he was eligible for specially adapted housing based on a finding that he had permanent loss of use of both feet due to his service-connected residuals of cold injury and bilateral lower extremity peripheral neuropathy.  Accordingly, the Veteran is also eligible for an automobile or other specially adapted equipment.  


II.  Special Home Adaptation Grant

The Veteran maintains that he is eligible for a special housing adaptation grant.  He reports that he has limited mobility and imbalance due to pain and numbness secondary to his service-connected residuals of cold injury and bilateral lower extremity peripheral neuropathy.  See July 2013 Substantive Appeal.



After a careful review of the governing statues and regulations, the Board has determined that the Veteran is not entitled to a special housing adaptation grant.

Section 2101 of Title 38 of the United States Code governs eligibility for adaptation of housing.  38 U.S.C.A. § 2101(b) (West 2014).  Subsection (b) specifically states that a veteran who is eligible for special adaptive housing under 38 U.S.C.A. § 2101(a) is excluded from eligibility for special housing adaptation under 38 U.S.C.A. § 2101(b).  38 U.S.C.A. §§ 2101(a)-(b).  The implementing VA regulation also specifically excludes veterans who previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  38 C.F.R. § 3.809a(a) (2015).  

While a veteran may still be eligible for specially adapted housing even though eligibility for a special housing adaptation grant has already been established, the governing statutes and regulations make clear that where a veteran has already been found eligible for specially adapted housing, he or she is no longer eligible for a special housing adaptation grant.   

An April 2014 rating decision found the Veteran was eligible for assistance in acquiring specially adapted housing; therefore, as a matter of law, he is no longer eligible for a special housing adaptation grant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Accordingly, entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations is denied.  



As this claim cannot be substantiated as a matter of law, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to an automobile and adaptive equipment, or adaptive equipment only, is granted.  

Entitlement to a special home adaptation grant is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


